Citation Nr: 18100340
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 14-30 085
DATE:	April 9, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for bilateral cataracts is remanded for additional development.
The appellant had honorable active naval service from June 1974 to December 1980.  A second period of active naval service from November 1982 to August 1987 was terminated under dishonorable conditions which are a bar to the award of VA compensation benefits based upon that period of service.  See Admin. Dec., December 1987.  The Veteran has indicated he does not currently seek to challenge that determination.  
This matter comes before the Board of Veterans Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran requested a Board hearing in his August 2014 substantive appeal.  The record shows the RO sent multiple notices to the Veterans address of record regarding the hearing and including notice of the scheduled hearing.  While some of the notices were returned as undeliverable, the Board notes that neither the Veteran nor his representative have advised the Board of a new address for him.  See Hyson v. Brown, 5  Vet. App. 262, 265 (1993) (noting that the Veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, there is no burden on the part of the VA to turn up heaven and earth to find him).  The Veteran was scheduled for a Board hearing in October 2016.  However, the Veteran failed to show on the scheduled date.  Neither he nor his representative submitted good cause for his absence.  As such, the hearing request is considered withdrawn.  38 C.F.R. § 20.702 (d) (2017).  
Bilateral Cataracts
The Veteran seeks service connection for bilateral cataracts, which he claims in part, are due to exposure to radiation while he served on active duty.  
The Veteran underwent a VA examination for his cataracts in June 2014.  The examiner opined the Veterans cataracts were less likely than not incurred in or caused by his military service.  The examiner reasoned the Veterans cataracts were surgically removed and, therefore, any decrease in vision was due to the diabetic retinopathy.  In August 2014, the examiner proffered an addendum opinion finding the Veteran did not have lens opacities while in service that could be connected to his cataracts.  The rationale was that a July 1980 examination report had contradicting notation regarding the Veterans eye health.  The examiner also concluded the Veterans cataracts were senile in nature.  
The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners first opinion is inadequate in that a disability incurred in service may be rated post-operatively.  As such, the examiners negative conclusion is wrong as a matter of law.  As for the second opinion, the July 1980 examination report contains two notations indicating the presence of lens opacities.  The report does have the section on eyes checked as normal.  However, given that the two notations regarding lens opacities were typed and handwritten, the Board resolves the doubt in the Veterans favor.  As such, the presence of lens opacities in the July 1980 examination is conceded.  Additionally, the Board finds the addendum opinion conclusory in that the examiner found the cataracts were senile in nature but failed to provide adequate reasoning for the conclusion.  Furthermore, neither the June 2014 nor the August 2014 opinions adequately consider the Veterans assertions that his cataracts were caused by his military occupation specialty (MOS) of Aerospace Medical Technician, which included being exposed to radiation from x-rays and electrobeams. 
Given the foregoing, the Board finds a remand is warranted for a new medical opinion.  
On remand all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 
 
The matter is REMANDED for the following action:
1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veterans claims.  If the records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).  
2.  Refer the claims file to a qualified physician to render the requested opinion.  The examiner must review the claims file in conjunction with the examination.  After a thorough review of the record, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veterans cataracts originated in service, or is otherwise etiologically related to service, to include as being consequentially related to lens opacities found in the July 1980 examination.  The examiner must also consider and opine on the Veterans assertions that his cataracts are related to his MOS of aerospace medical technician, which included being exposed to radiation from x-rays and electrobeams.  
In formulating the opinion, the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  
A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information needed.  
3.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veterans satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  
By this remand, the board intimates no opinion as to any final outcome warranted.  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.
 
 
T. REYNOLDS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Diaz-Ferguson, Associate Counsel 

